DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 5 is objected to because of the following informalities:  	In claim 5 line 2, please change “a core positioned at least at an interior portion of the torso form” to –a foam core positioned at least at an interior portion of the torso form--.  This corrects a minor antecedent basis issue as a later description in the claim refers to the core as the “foam” core.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 4-5, 8, 12-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabarro et al. (WO 01/28390 A2, hereinafter “Nabarro”).
	In regards to claim 1, Nabarro teaches a support garment testing system (Nabarro abstract teaches an apparatus for measuring bra (support garment) characteristics) comprising:
	 a torso form having a first breast structure and a second breast structure (Nabarro Fig. 7 and pg. 23 lines 15-22 teach a torso 42 having first and second breast structures 46);
	a motion platform, the torso form secured to the motion platform (Nabarro pg. 28 lines 3-5 teaches where the torso can be mounted on a tiltable (motion) platform); and
	a sensor positioned within one or more of the first breast structure and the second breast structure (Nabarro pg. 25 lines 31 through pg. 26 line 7 teaches various sensors that can be fitted in the torso and breast structure bladders including strain gauges and pressure sensors).

	In regards to claim 2, Nabarro further teaches wherein the torso form is releasably secured to the motion platform (Nabarro pg. 24 lines 15-24 teaches where the torso segments are releasably secured to respective carriages in order to allow movement to vary the spacing between the segments and emulate different torso girths).

	In regards to claim 4, Nabarro further teaches wherein the sensor is positioned within a nipple area of the one or more of the first breast structure and the second breast structure (Nabarro Fig. 7 Item 72 teaches where the sensor is positioned within a vicinity of a nipple (nipple area) of the first and second breast structures 46).

	In regards to claim 5, Nabarro teaches the torso form comprising:
	a core positioned at least at an interior portion of the torso form (Nabarro pg. 26 lines 26-29 teaches a relative rigid internal structure (core) in an interior portion of the torso); 
	a muscle layer positioned around at least a portion of the foam core in the interior portion of the torso form (Nabarro pg. 23 lines 19-22 and Figs. 7-8 teach the use of elastomeric material of two bladders to form a breast muscle layer around the core); and
	a skin layer forming an outer surface of the torso form, the skin layer surrounding at least a portion of the muscle layer (Nabarro pg. 26 lines 24-29 teaches a flexible and resilient skin layer made of foam or rubber on the outer surface of the torso). 

	In regards to claim 8, Nabarro further teaches wherein the muscle layer comprises a silicone material (Nabarro pg. 24 line 32 through pg. 25 line 2 teaches using silicone to form the breast muscle layer).

	In regards to claim 12, Nabarro teaches wherein the torso form comprises a mounting structure positioned on a bottom surface of the torso form (Nabarro Fig. 7 Item 52 teaches a support leg mounting structure).

	In regards to claim 13, Nabarro teaches a support garment testing system (Nabarro abstract teaches an apparatus for measuring bra (support garment) characteristics) comprising:
	a torso form having a first breast structure and a second breast structure (Nabarro Fig. 7 and pg. 23 lines 15-22 teach a torso 42 having first and second breast structures 46),
	the first breast structure and the second breast structure comprising a breast surrogate material (Nabarro pg. 24 line 32 through pg. 25 line 2 teaches a breast surrogate material such as silicone) and a skin layer (Nabarro pg. 26 lines 24-29 teaches a flexible and resilient skin layer made of foam or rubber), wherein one or more of the first breast structure and the second breast structure include a sensor (Nabarro pg. 25 lines 31 through pg. 26 line 7 teaches various sensors that can be fitted in the torso and breast structure bladders including strain gauges and pressure sensors);	
	and a motion platform, the torso form secured to the motion platform (Nabarro pg. 28 lines 3-5 teaches where the torso can be mounted on a tiltable (motion) platform).

	In regards to claim 15, Nabarro teaches wherein the sensor is associated with a nipple area of the one or more of the first breast structure and the second breast structure (Nabarro Fig. 7 Item 72 teaches where the sensor is positioned within a vicinity of a nipple (nipple area) of the first and second breast structures 46).

	In regards to claim 16, Nabarro teaches a method for testing a level of support provided by a support garment (Nabarro abstract teaches a method for measuring bra (support garment) characteristics), the method comprising:
	in a test cycle (Nabarro pg. 8 lines 27-33 teaches carrying out a measurement test cycle):
	securing the support garment to a torso form having a first breast structure and a second breast structure (Nabarro Figs. 7-8 and pg. 23 lines 5-33 teach securing a bra 64 to a torso 42 having first and second breast structures 46), the torso form secured to a motion platform (Nabarro pg. 28 lines 3-5 teaches where the torso can be mounted on a tiltable (motion) platform), the torso form having an integrated sensor (Nabarro pg. 25 lines 31 through pg. 26 line 7 teaches various sensors that can be integrated into the torso and breast structure bladders including strain gauges and pressure sensors);
	actuating the motion platform to cause the torso form to move in one or more degrees of movement (Nabarro pg. 28 lines 3-5 teaches actuating a hydraulic ram in the tiltable motion platform to pivot the torso in one or more degrees of movement); and
	measuring a first amount of displacement of one or more of the first breast structure and the second breast structure using the integrated sensor while the motion platform is actuated (Nabarro pg. 8 lines 30-33, pg. 25 lines 31 through pg. 26 line 7, and claim 38 teach using the sensors to observe any gap (displacement) between the bra cup and the first and second breast structure of the torso, including when the motion platform is actuated (see pg. 28 lines 1-9 where actuation is necessary in order to place the bra onto an emulated structure of a wearer having relatively large breasts)).

	In regards to claim 17, Nabarro further teaches wherein the integrated sensor is positioned within the one or more of the first breast structure and the second breast structure (Nabarro Figs. 7-8 Item 72 teaches where the sensor is positioned within the first and second breast structures and is coverable by the bra cups 66).

	In regards to claim 18, Nabarro further teaches wherein the integrated sensor is positioned at a nipple area of the one or more of the first breast structure and the second breast structure (Nabarro Fig. 7 Item 72 teaches where the sensor is positioned within a vicinity of a nipple (nipple area) of the first and second breast structures 46).

	In regards to claim 20, Nabarro teaches further comprising comparing the first amount of displacement of the one or more of the first breast structure and the second breast structure with the support garment secured to the torso form with a second amount of displacement of the one or more of the first breast structure and the second breast structure without the support garment secured to the torso form (Nabarro Figs. 7-8 and pg. 8 lines 30-33 teaches observing a fit on a torso support means supporting the bra by observing the deflection (displacement) of a support surface from having the support garment placed on the torso (Fig. 8) in comparison to the without the support garment (Fig. 7)).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 3, 9-10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nabarro WO 01/28390 A2) as applied to claims 1, 5, 13, or 16 above, and further in view of Scott (US Pat. No. 6,435,386).
	In regards to claim 3, Nabarro teaches the support garment as explained in the rejection of claim 1 above.	Nabarro fails to expressly teach wherein the sensor is a motion tracking sensor.
	Scott col. 3 lines 38-49 teaches that movement of breasts during movement may be measured and utilized in the production of the support, in order to obtain realistic pressure data for the garment in use.  Scott col. 3 lines 38-49 teaches that preferably, time/displacement curves may be analyzed using accelerometers or motion analysis systems, alone or in combination with computer modelling techniques to ascertain the best shape for the support and artificial tissue layer combination.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Scott because the use of a motion tracking sensor incorporates movement data to provide more realistic pressure data.  Therefore it would only be a matter of ordinary skill in the art to further specify the use of a motion tracking sensor to account for movement of a user to better gauge the pressure and fit in a support garment measurement system.

	In regards to claim 9, Nabarro teaches the support garment testing system as explained in the rejection of claim 5.	Nabarro fails to expressly teach wherein the skin layer comprises a silicone material.
	Scott col. 1 line 54 through col. 2 line 32 teach forming an artificial tissue layer on a support garment testing support model to provide a realistic assessment of the pressure exerted on the human skin by a garment, where the preferred artificial tissue layer is silicone rubber. Scott col. 2 lines 12-15 teaches where realistic modelling of the breasts is particularly important in the specific case of bra design, where preferably the breasts have an outer thin artificial tissue layer of silicone rubber.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Scott because a silicone rubber provides a preferred artificial tissue layer for providing a realistic assessment of the pressure exerted on the human skin by a garment.  Therefore it would be reasonable to specify the use of silicone rubber to provide realistic modeling of the breasts and improve the support structure for bra design.

	In regards to claim 10, Nabarro further teaches a breast surrogate material positioned within the first cavity and the second cavity (Nabarro pg. 24 line 32 through pg. 25 line 4 teach pumping a breast surrogate material such as a working fluid within the first and second cavity in each breast bladder).
	Nabarro fails to expressly teach wherein the first breast structure and the second breast structure comprise: the skin layer, the skin layer defining a first cavity within the first breast structure and a second cavity within the second breast structure.
	Scott Fig. 1 and col. 6 line 1-5 teach where the breast structure has a skin layer 2 defining a first and second cavity 3. Scott col. 1 line 54 through col. 2 line 32 teach forming an artificial tissue layer on a support garment testing support model to provide a realistic assessment of the pressure exerted on the human skin by a garment.  Scott col. 2 lines 12-15 teaches where realistic modelling of the breasts is particularly important in the specific case of bra design.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Scott because incorporating an artificial skin tissue layer over breast cavities provides a realistic assessment of the pressure exerted on the human skin by a garment.  Therefore it would be beneficial to further cover the bladder bags in Nabarro with artificial skin to provide realistic modeling of the breasts and improve the support structure used for bra design.

	In regards to claim 14, Nabarro teaches the support garment testing system as explained in the rejection of claim 13 above.	Nabarro fails to expressly teach wherein the sensor comprises a motion tracking sensor.
	Scott col. 3 lines 38-49 teaches that movement of breasts during movement may be measured and utilized in the production of the support, in order to obtain realistic pressure data for the garment in use.  Scott col. 3 lines 38-49 teaches that preferably, time/displacement curves may be analyzed using accelerometers or motion analysis systems, alone or in combination with computer modelling techniques to ascertain the best shape for the support and artificial tissue layer combination.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Scott because the use of a motion tracking sensor incorporates movement data to provide more realistic pressure data.  Therefore it would only be a matter of ordinary skill in the art to further specify the use of a motion tracking sensor to account for movement of a user to better gauge the pressure and fit in a support garment measurement system.

	In regards to claim 19, Nabarro teaches the method for testing the level of support provided by the support garment as explained in the rejection of claim 16 above.	Nabarro fails to expressly teach wherein the sensor comprises a motion tracking sensor.
	Scott col. 3 lines 38-49 teaches that movement of breasts during movement may be measured and utilized in the production of the support, in order to obtain realistic pressure data for the garment in use.  Scott col. 3 lines 38-49 teaches that preferably, time/displacement curves may be analyzed using accelerometers or motion analysis systems, alone or in combination with computer modelling techniques to ascertain the best shape for the support and artificial tissue layer combination.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Scott because the use of a motion tracking sensor incorporates movement data to provide more realistic pressure data.  Therefore it would only be a matter of ordinary skill in the art to further specify the use of a motion tracking sensor to account for movement of a user to better gauge the pressure and fit in a support garment measurement system.

7.	Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nabarro (WO 01/28390 A2) as applied to claim 5 above, and further in view of Maltbie et al. (US Pat. Pub. 2012/0321040).
	In regards to claim 6, Nabarro teaches the support garment testing system as explained in the rejection of claim 5 above.	Nabarro fails to expressly teach wherein the core comprises a polystyrene foam.
	Maltbie paragraph [0053] teaches where mannequins (torso forms) generally comprise an interior (core) material with low density such as foam surrounded by a layer of material shaped to model test subjects.  Maltbie claim 15 teaches wherein the foam comprises polyurethane or polystyrene, among many other types of materials.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Maltbie because the composition of foam used in the core of mannequins (torso forms) is well understood to be comprised of materials such as polystyrene.  Therefore it would be reasonable to specify that the foam is polystyrene foam, which is a common material used as foam.

	In regards to claim 7, Nabarro teaches the support garment testing system as explained in the rejection of claim 5 above.	Nabarro fails to expressly teach wherein the core comprises a polyurethane foam.
	Maltbie paragraph [0053] teaches where mannequins (torso forms) generally comprise an interior (core) material with low density such as foam surrounded by a layer of material shaped to model test subjects.  Maltbie claim 15 teaches wherein the foam comprises polyurethane or polystyrene, among many other types of materials.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Maltbie because the composition of foam used in the core of mannequins (torso forms) is well understood to be comprised of materials such as polyurethane.  Therefore it would be reasonable to specify that the foam is polyurethane foam, which is a common material used as foam.

Allowable Subject Matter
8.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 11 contains allowable subject matter because the closest prior art, Nabarro (WO 01/28390 A2) fails to anticipate or render obvious the support garment testing system wherein the breast surrogate material comprises a mixture of polyethylene glycol, alumina power, and tungsten powder, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Pertinent Art
10.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Nethero (US Pat. Pub. 2008/0027744) discloses a Method for Optimization of Bra Fit and Style for All Body Sizes and Types and For Wearing With a Variety of Clothing Styles.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        6/29/2022fma